Title: To Benjamin Franklin from John Emery, 20 January 1778
From: Emery, John
To: Franklin, Benjamin


Sir
Bilbao 20th. Jany 1778
Capt. Michael Dupee in a Small Schooner I dispatchd from this place for Newbury Port the 26th. Octr. with Salt and Cloathing has made his Voyage and returnd here the 17th. Instant which gives me an opportunity to Inclose you the Two latest News papers he brought; my letters from my friends there Contain Nothing Material. If these papers give you aney Serviceable Intelligence it will give me great Satisfaction as it would to Serve my Country in aney other way that your Honor should think proper to point out. Am Sir with the greatest respect Your Most Obedient Servant
Jno Emery
Honble. Benjamin Franklin Esqr.
 
Addressed: A Monsieur / Monsr. Franklin / Commissioner du Congress / a Passi / Paris.
Notation: John Emery Bilbao 10. Jn. 1778.
